Title: John Marsden Pintard to Bartholomew Dandridge, Jr., 27 February 1796
From: Pintard, John Marsden
To: Dandridge, Bartholomew Jr.


          
            Sir
            Madeira 27th February 1796
          
          I herewith hand you Invoice of one pipe of very choice old Madeira wine Shiped by me on board the American Brig the Peace of Norfolk Joseph Saltus Master and Consigned to Messrs Pettit & Bayard of Philadelphia to be held by them at the disposal of the President of the United States if he thinks proper after tasting it to Receive it and Should the President Conclude to take it you will be pleased to Settle for its amount being forty Pounds Sterling with Messs. Petitt & Bayard. This pipe of wine you will find to be of an excellent Quality and such as I think will Please the President—The pipe is a very particular peice of workmanship being made by a young lad of 18 years of age just out of his Apprenticeship and you will Scarcely be able to See where the Staves join I have never yet heard whether the President tooke the pipe of wine I ship’t by way of India to Boston to the care of Mr Thomas Russell for him I hope that the

Ship Ganges Capt. Tingey will arrive Safe at Philadelphia and deliver the two pipes I shiped by him for the President in good order for be assured they are of a very excellent quality It will give me Pleasure to hear the President approoves of the pipe I now Send him and Requesting the favour of you to present Mrs Pintards and my profound Respects to Mrs Washington and the President I Remain with great Respect Sir your most obedient and very Humble Sert
          
            John M. Pintard
          
        